Citation Nr: 0000444	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.G., A.G., and S.O.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to August 
1959.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA), 
Regional Office (RO).  This matter was remanded to the RO in 
January 1999.  


FINDING OF FACT

Competent evidence demonstrating that the current diagnosis 
of pancreatitis is medically related to the veteran's period 
of service has not been presented.   


CONCLUSION OF LAW

The claim of entitlement to service connection for 
pancreatitis is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

In addition, the veteran served continuously for ninety (90) 
or more days during a period of war, therefore, if 
endocrinopathies became manifest to a degree of 10 percent or 
more within one year from the date of the veteran's 
termination of such service, that condition would be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  Such 
a presumption would be rebuttable, however, by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999). 

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (the Court) has defined "well-
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must 
be more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  A not 
well-grounded claim must be denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1995).  If the initial burden of presenting 
evidence of a well-grounded claim is not met, the VA does not 
have a duty to assist the veteran further in the development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81-82.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Analysis

The veteran asserts that he is entitled to service connection 
for chronic pancreatitis.  He argues that he developed 
pancreatitis as a result of experimental testing that he 
underwent in service in 1958.  At the hearing before the 
Board in August 1999, the veteran stated that while he was 
stationed at the Quonset Point Naval Air Station, he 
underwent a left eye operation, and during that time, he was 
asked if he wanted to join a group for invasive radioactive 
testing.  Hearing Transcript, hereinafter Tr., 3.  He 
indicated that it was called a "tryaline" study.  Tr. 3.  
The veteran stated that he was fed three meals a day and a 
radioactive fluid was injected in the food; it tasted sweet 
or syrupy.  Tr. 4.  He stated that after one or two days, he 
started to get abdominal cramps.  Tr. 4.  The veteran 
indicated that the nurses and doctors never told him their 
names.  Tr. 4.  He stated that he was told that he was in the 
test because they were doing a study of how radioactivity 
reacted in minor quantities to the human being.  Tr. 5.  The 
veteran indicated that the fifth day after the testing 
started, he started to throw up blood and they immediately 
stopped all testing.  Tr. 5.  The symptoms he had included 
chronic diarrhea, cramps and an inability to hold down food.  
Tr. 5.  He indicated that he was put on a dose of Amphojel.  
Tr. 5.  The veteran indicated that the diagnosis was a 
gastrointestinal disorder.  Tr. 6.  He stated that in those 
days, they did not have the technology they have now, and 
they could not see that the pancreas was inflamed.  Tr. 6.  
He indicated that it was a number of years later that 
pancreatitis was diagnosed.  Tr. 6.  The veteran stated that 
he was currently taking Pancrease for the past twelve years 
for pancreatitis.  Tr. 7.  The veteran asserted, in essence, 
that he was told by the Government not to bring up the 
testing for ten years, if he wanted to stay healthy and if he 
wanted his family to stay healthy; the veteran was scared.  
Tr. 9 and 10.  At the hearing before the RO in September 
1995, the veteran stated that the experiment caused 
inflammation of his pancreas, and the pancreas subsequently 
calcified.  Tr. 6.   

The veteran has submitted competent medical evidence that he 
currently has pancreatitis.  In a June 1993 statement, 
Patricia E. Kearney, M.D., stated that the veteran has a 
history of chronic pancreatitis.  Dr. Kearney indicated that 
the veteran had an abdominal computed tomography (CT) scan in 
July 1993, which revealed that there were calcifications 
within the pancreatic head and the uncinate process, which 
were felt to be consistent with chronic pancreatitis.  The 
veteran required treatment with Pancrease for replacement of 
the pancreatic enzymes.  A February 1994 hospital record from 
the South Shore Hospital reflects a diagnosis of pancreatic 
insufficiency, on Pancrease.  

The Board finds that there is no competent medical evidence 
which establishes that pancreatitis first manifested in 
service or was diagnosed in service.  The service medical 
records are silent for complaints, treatment, or diagnosis of 
pancreatitis or any other pancreatic disorder.  
Significantly, the service medical records dated in December 
1958 indicate that tests for pancreatic function were within 
normal limits.  

Service medical records, dated in April 1958, indicate that 
the veteran had been admitted for corrective surgery for 
exotropia.  It was noted that after the surgery, the veteran 
developed symptoms of nausea, vomiting, diarrhea, and a 10 
pound weight loss.  The veteran was evaluated and seven stool 
examinations for occult blood and three stool examinations 
for enteric pathogens were negative.  Additional tests, 
including a gastrointestinal series, barium enema, and chest 
X-ray examination, were also negative.  It was explained to 
the veteran that the symptoms were probably on the basis of 
nerves and they would soon improve.  A December 1958 Report 
of Board of Medical Survey reflects a diagnosis of 
psychogenic gastrointestinal reaction, manifested by pain in 
the stomach.  It was noted that the veteran was admitted for 
evaluation of diarrhea of approximately two weeks duration.  
Examination was entirely within normal limits.  Laboratory 
tests, including blood count, were normal or negative.  
Multiple examinations of stools for occult blood, ova, 
parasites, and bacterial cultures were all negative.  A test 
for pancreatic function including glucose tolerance test, 
serum amylase, and lipase activity, and a Triolain test with 
the determination of fecal excretion of fat, were well within 
normal limits.  The veteran underwent extensive examination, 
including a neuropsychiatric examination.  It was concluded 
that the diarrhea was on a psychogenic basis and that there 
was probably very little organic basis.  The diagnosis was 
psychogenic gastrointestinal reaction manifested by abdominal 
pain and diarrhea was substantiated.  In June 1959, the 
Physical Evaluation Board determined that the veteran was 
unfit to perform the duties due to the psychogenic 
gastrointestinal reaction, chronic, moderate. 

The Board notes that in October 1962, service connection was 
established for psychophysiologic gastrointestinal reaction 
manifested by diarrhea, evaluated as 10 percent disabling. 

The Board finds that the veteran has not submitted competent 
evidence that he underwent "radioactive testing" in 
service.  There is competent evidence which establishes that 
the veteran underwent extensive medical testing during 
service to determine the cause of abdominal symptoms. The 
records of the inservice evaluations make no mention of 
experimental testing of any kind. The Board finds that the 
veteran's statements, that he was exposed to radioactive 
testing in service and that he was fed radioactive 
substances, is not competent evidence to establish that he 
actually was exposed to radiation or radioactive substances.  
The veteran himself does not possess the technical or 
specialized knowledge to provide a probative conclusion with 
respect to the issue of whether he ingested a radioactive 
substance or whether he was exposed to radiation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
is competent to testify as to whether he ingested food or a 
substance and what the substance looked like or tasted like, 
and he is competent to provide an account of his symptoms.  
However, he is not competent to provide a probative 
scientific conclusion with respect to whether food he 
ingested was exposed to radiation or whether he was exposed 
to a radioactive material.  

The veteran has submitted lay statements by acquaintances, 
S.B. and A.G.  In the statements, S.B. and A.G. indicated 
that they had served with the veteran and that the veteran 
had undergone radioactive testing or experiments in 1958.  
S.B. stated that the veteran told him that the testing made 
him sick.  A.G. indicated that the veteran indicated that he 
had volunteered for a test where he had to take radioactive 
solutions with each meal and he had stomach pain and 
vomiting.  A.G. stated that the veteran had problems with his 
stomach for the last 35 years.  The Board does not find this 
to be competent evidence that the veteran underwent 
radioactive testing in service, since the evidence of record 
does not establish that S.B. and A.G. have the technical or 
specialized knowledge to provide a probative conclusion with 
respect to the issue of whether the veteran was exposed to 
radioactive substances or ingested radioactive substances.  
See Espiritu, supra.  Thus, these statements are not 
sufficient evidence to establish that the veteran underwent 
radioactive testing.  

Review of the record reveals that there is no competent 
medical evidence that a pancreatic disorder was diagnosed in 
service.  As noted above, service medical records, dated in 
1958, indicate that testing of the pancreatic function was 
normal.  The veteran has not submitted evidence of a 
diagnosis of pancreatitis within one year from service 
separation in August 1959.  Therefore, the provisions of 
38 C.F.R. §§ 3.307 and 3.309 do not establish entitlement to 
service connection for pancreatitis on a presumptive basis. 
The evidence of record does not establish a diagnosis of 
chronic pancreatitis in service.  Therefore, the provisions 
of 38 C.F.R. § 3.303(b) do not assist the veteran in the 
submission of a plausible claim.  

The veteran asserts that he has experienced abdominal pain, 
diarrhea, and vomiting since service and that such symptoms 
are due to the pancreatitis.  He has submitted statements by 
friends and family in support of his contentions.  In such 
statements, the veteran's acquaintances stated that the 
veteran had stomach problems for 35 years.  The Board finds 
that this evidence is not sufficient to establish that the 
veteran had pancreatitis in service and that he continued to 
experience continuity of symptomatology since service.  As 
noted above, psychogenic gastrointestinal reaction, 
manifested by pain in the stomach, was diagnosed in service.  
Service connection was established for this disorder in 1962.  
The evidence of record further shows that the veteran 
experienced gastrointestinal symptoms due to this disorder.  

The Board finds that the veteran and his acquaintances are 
not competent to render a medical opinion as to whether the 
veteran's abdominal symptomatology was due to pancreatitis.  
Although the veteran and other lay persons are competent to 
provide an account of the veteran's symptoms, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu, supra.  The veteran and his 
acquaintances do not possess the technical or specialized 
knowledge to provide a probative conclusion with respect to 
the etiology of his abdominal symptoms or whether such 
symptoms are due to pancreatitis, the psychogenic 
gastrointestinal reaction, or a nonservice-connected 
gastrointestinal disorders.  See Espiritu, supra.  The Board 
acknowledges that the veteran has submitted competent medical 
evidence that the pancreatitis caused abdominal pain in 1993 
and 1994.  However, he has not submitted competent medical 
evidence which establishes that pancreatitis has caused 
abdominal pain in service or since he separated from service.  

The veteran has not submitted competent medical evidence 
which medically relates the pancreatitis to his period of 
service.  Review of the record reveals that pancreatitis was 
first manifested and identified over three decades after 
service separation. 

The veteran has submitted a statement by Dr. Kearney, dated 
in September 1995, who related that he had a history of 
chronic pancreatitis and has had recurrent episodes of 
abdominal pain related to this disorder. Dr. Kearney stated 
that according to the details of the veteran's past history, 
that he has provided, it was possible that the veteran could 
have had an inflamed pancreas or pancreatitis related to, or 
at the time of, some experimental treatment he received in 
1958 through the Navy.  Dr. Kearney went on to say that the 
veteran denied any history of alcohol use or abuse, and the 
veteran was discharged from service in 1958 for abdominal 
pain, a few months after he received this therapy. At the 
time of the therapy, the veteran reported that he had 
developed hematemesis, diarrhea, abdominal pain, and that the 
abdominal pain had been recurrent since that time.  

The Board finds that Dr. Kearney is competent to render a 
medical opinion of the veteran's current disorder, chronic 
pancreatitis, since she based this diagnosis upon the 
findings of an abdominal CT scan.  However, the Board does 
not find Dr. Kearney's opinion to be sufficient nexus 
evidence between the current diagnosis of pancreatis and the 
veteran's period of service.  The Board finds that this 
opinion is too speculative because of the use of the terms 
"could" and "possibly" and because there is no supporting 
clinical data or other rationale or any supporting evidence 
of the record.  It is clear from Dr. Kearney's statement that 
the doctor relied upon the veteran's reported history 
concerning the "experimental" testing.  As discussed above, 
the Board determined that the veteran's statements regarding 
the alleged radioactive testing were not sufficient evidence 
that such testing occurred.  There is no other evidence of 
record which support the veteran's allegations that such 
radioactive testing occurred. 

The Court of Appeals for Veterans Claims has previously 
recognized that word parsing in medical nexus cases may have 
created an unclear picture for ascertaining what constitutes 
sufficient evidence to satisfy the medical nexus requirement.  
What is speculative in one context might be less so in 
another.  Suffice it to say that in this case, Dr. Kearney, 
as noted above, provided no clinical data or other rationale 
to support her opinion; nor is there anything otherwise in 
the record that would give it substance.  Dr. Kearney's 
opinion sits by itself, unsupported and unexplained.  In 
other words, her opinion is purely speculative. See Bloom v. 
West, 12 Vet. App. 185 (1999) 12 Vet. App. 185, 187 (1999) 
(by using the term "could" without supporting clinical data 
or other rationale, the doctor's opinion was simply too 
speculative in order to provide the degree of certainty 
required for medical nexus evidence).

In light of the absence of competent medical evidence of a 
nexus between the current diagnosis of pancreatitis and the 
veteran's period of service, the veteran's claim is 
implausible and not well grounded.  Therefore, the claim must 
be denied.  38 U.S.C.A. § 5107(a). 

The Board notes that the veteran may render his claim well 
grounded by submitting competent medical evidence linking or 
relating the current diagnosis of pancreatitis to his period 
of service.  Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  
The Board finds that the RO made a diligent effort to obtain 
all pertinent treatment records that were identified by the 
veteran and has fulfilled its duty pursuant to 38 U.S.C.A. 
§ 5103 (West 1991).






ORDER

Entitlement to service connection for pancreatitis is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals	

 

